 586DECISIONSOF NATIONALLABOR RELATIONS BOARDand a truckdriver, constitute the department.Hendrickson and thetruckdriver work together and deliver petroleum products. - He alsosolicits new business when making deliveries, and spends the greaterpart of his time in such activity.In addition, he solicits new businessduring his free time.He receives a salary but no commissions onsales; apparently, his salary is substantially greater than the wagesreceived by the other two employees in the department.AlthoughHendrickson is frequently referred to as the manager of the bulk oildepartment, there is no evidence that he regularly has or exercisesany of the specific powers of a supervisor as set forth in Section 2)(11) of the Act, and we therefore find that he is not a supervisor.As Hendrickson appears to be primarily a salesman, we find that heis ;excluded from the unit.Accordingly, we find Hendrickson ineli-gible to vote and sustain the challenge to his ballot.As the tally ofballots now discloses that the Joint Petitioners won the election, weshall certify the Joint Petitioners as the exclusive, bargainingrepresentative of the employees in the agreed appropriate unit.[The Board certified Local 977, International Brotherhood ofTeamsters, Chauffeurs,Warehousemen & Helpers of America, andLocal 758, International Brotherhood of Teamsters, Chauffeurs,Warehousemen & Helpers of America as the designated collective-bargaining representative of the Employees of Anderson's SuperService, Inc., Montevideo, Minnesota, in the agreed appropriate unit.]Cooper Alloy Corporation (Aircraft Division)andJohn F.ShallcrossLocal 5250,United Steelworkers of America,AFL-CIOandJohn F. Shallcross.Cases Nos. 22-CA42 and 22-CB-27. April25,1958DECISION AND ORDEROn July 19,1957, Trial Examiner Lloyd Buchanan issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent Company and the Respondent Union had engaged in andwere engaging in certain unfair labor practices and recommendingthat they cease and desist therefrom and take certain affirmative ac-tion, as set forth in the copy of the Intermediate Report attachedhereto.Thereafter, the Respondent Company filed exceptions to theIntermediate Report with a supporting brief.'"The Respondent Company's request for oral argument is hereby denied as,in our opin-ion, the record, exceptions, and brief adequately present the issues and positions of theparties.120 NLRB No. 82. COOPER ALLOY CORPORATION587Pursuant to the provsions of Section 3 (b) of the National LaborRelations Act, as amended, the Board has delegated its powers in con-nection with these cases to a three-member panel [Members Rodgers,Jenkins, and Fanning].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate report, the exceptions and brief of the Respondent Company,and the entire record in these cases, and hereby adopts the findings,conclusions, and recommendations of the Trial Examiner.2We agree with the Trial Examiner that the Respondent Companyviolated Section 8 (a) (3) of the Act by discharging John Shallcrossfor engaging in protected, concerted activities and not, as the Com-pany contends, because Shallcross engaged in excessive talking dur-ing working hours which interfered with production.The events leading to Shallcross' discharge are briefly as follows :Shallcross was employed on November 26, 1956, as a millwright at atime when these skills were in scare supply.On his employment ap-plication, Shallcross noted that he had quit his last job because ofdifferences which he had with a sister local of the Respondent Unionat his last employer's plant.After an appropriate period, Shallcrossjoined the Union which had for some time represented the Company'semployees.Toward the end of 1956, Shallcross spoke with his fore-man after work and suggested that an independent union might affordthe employees better representation than the Union was then offering.He also expressed his belief that the Union might be ousted.How-ever, the foreman cautioned that the Union was too strong and that"things would happen if someone tried to disrupt this particularlocal."On January 8, 1957, Shallcross attended a union meetingand nominated an employee for union office to oppose a candidatefavored by the union president.A few days later, Shallcross com-plained to fellow-employees during lunchtime that he was being as-signed duties which he was not required to perform under his jobdescription.The union president overheard this and remarked thathe would not care what job he was asked to perform provided hedrew his pay. Shallcross replied that, if this was the Union's atti-tude on the subject, there was no reason for having the Union in theplant.Shallcross then announced that he would call upon the unionofficers to resign if they did not get tougher with the Company.Afew days before his discharge on January 21, 1957, Shallcross wasquestioned by union officers about his role concerning a petition pur-2 In the absence of exceptions, we adoptpro formathe Trial Examiner's findings thatthe Respondent Company violated Section 8 (a) (1), (2), and (3), and that the Re-spondent Union violatedSection 8(b) (2) and(1) (A) of the Act,by enforcing and main-taining a clause intheir contract requiring that new employees execute checkoff cardswhen they are hired. 588DECISIONS OF NATIONAL LABOR RELATIONS BOARDportedly circulated in the plant calling for the removal of the Union,and was accused of instigating the petition.Althoughitdoes. notappear that such a petition in fact existed, Shallcross'foreman testi-fied that he had heard rumors that Shallcross was seeking to oust theUnion and that the company officials were aware of them.The unionpresident also testified that he had learned from the Company,shortlybefore Shallcross'discharge,that Shallcross'attempt to unseat theUnion was disturbing the employees;thatShallcross believed theUnion was not strict enough with the Company; that Shallcross hadbeen in difficulties with a sister local at his last place of employment;and that the Company did not want any such trouble with the Union.On January 21 Shallcross was notified by his foreman that he wasbeing discharged because the Company had checked on his uniondifficulties at his former job and did not want a recurrence of thesedifficulties at its plant.In its exceptions,the Company contends that Shallcross was dis-charged solely for the reason that he talked excessively on the job.To support this contention,the Company states that Shallcross wasrepeatedly reprimanded by company officials for talking duringworking hours and that his initial 30-day probationary was extendedfor a like period because of this misconduct.The credited testimonyin this proceeding discloses that Shallcross was told by his foremanon only one occasion shortly after he was hired that he had beenobserved by a company official talking on the job.However, despitethe fact thatmillwrightswere difficult to come by and Shallcross wasconcededly performing those duties in a satisfactory manner, no othercomplaint was made or communicated to Shallcross for the remaining4 or 5 weeks before his discharge and no attempt was ever made toalert Shallcross to the possibility of discharge if, as the Companyinsists he did, Shallcross continued to talk on the job.Moreover,while the Company asserts that Shallcross'initial probationary periodwas extended on or about December 21 because of excessive talking,it is significant that neither Shallcross nor his foreman,who is cus-tomarily told when employees in his department have had their pro-bation extended,was informed of this extension until the day on whichShallcross was actually discharged.In this connection, we note thatthe company official who allegedly ordered the extension in Decemberfelt constrainedto check Shallcross'personnelfile on January 18 toascertain whether any extension had in fact been ordered.In our opinion,the credited testimony in the record before usestablishes that Shallcross was discharged,not for the reason that lietalked excessively on company time, but because of his activities withand within the Union.Like the Trial Examiner,we find that Shall-cross had a statutory right to pursue those activities and that theCompany's discharge of Shallcross for engaging in them constituted COOPER ALLOY CORPORATION589a violation of Section 8 (a) (3) of the Act. The Company's excep-tions to the Trial Examiner's finding in this regard are thereforeoverruled.ORDERUpon the entire record inthese cases,and pursuant to Section 10(c) of the National Labor Relations Act, as amended, the NationalLabor Relations Board hereby orders that :1.Respondent Company, Cooper Alloy Corporation (Aircraft Di-vision),Clark Township, New Jersey, its officers, agents, successors,and assigns, shall:(a)Cease and desist from :(1)Encouraging membership in any labor organization by dis-charging any of its employees, by maintaining or enforcing the clausesof any agreement with any labor organization which require its em-ployees to fill out checkoff authorizations, or by discriminating inany other manner in regard to their hire and tenure of employmentor any term or condition of employment, except as authorized inSection 8 (a) (3) of the Act.(2) In any other manner interfering with, restraining, or coercingemployees in the exercise of the rights guaranteed in Section 7 of theAct.(b)Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(1)Offer to John F. Shallcross immediate and full reinstatementto his former or substantially equivalent position, without prejudiceto his seniority or other rights and privileges.(2)Make the said John Shallcross whole for any loss of pay he mayhave suffered by reason of the discrimination against him.(3)Post at its plant in Clark Township, New Jersey,copies ofthe notices attached to the Intermediate Report marked "AppendixesA and B." 3 Copies of said notices, to be furnished by the RegionalDirector for the Twenty-second Region, shall, after being duly signedby the respective representatives, be posted by Respondent Companyimmediately after receipt thereof, and be maintained by it for sixty(60) consecutive days thereafter, in conspiciousplaces, including allplaces where notices to its employees are customarily posted.Rea-sonable steps shall be taken by the Respondent Company to insurethat said notices are not altered, defaced, or covered by any othermaterial.3These notices, however,shall be,and they herebyaie amended by striking from thefirst paragraphthereof thewords "Recommendations of a Trial Examiner"and substi-tuting in lieuthereof the woi ds "A Decision and Ordei " In the event that this Ordeiis enforcedby a decree of a United States Court of Appeals,there shall be substitutedfor the words "Pursuant to a Decision and Order" the words "Pursuant to a Decree ofthe United States Court of Appeals, Enforcingan Order." 590DECISIONSOF NATIONALLABOR RELATIONS BOARD(4)Mail to the Regional Director for the Twenty-second Regionsigned copies of the notice attached to the Intermediate Report marked"Appendix A," for posting by the Respondent Union. Copies ofsaid notice, to be furnished by the Regional Director for the Twenty-second Region, shall, after being duly signed by representatives ofRespondent Company, be forthwith returned to said Regional Directorfor such posting by Respondent Union.(5)Notify the Regional Director for the Twenty-second Regionin writing, within ten (10) days from the date of this Order, whatsteps it has taken to comply herewith.II.The Respondent Union, Local 5250, United Steelworkers ofAmerica, AFL-CIO, its officers, representatives, agents, successors,and assigns, shall:(a)Cease and desist from :(1)Maintaining or enforcing the clauses of any agreement withany employer which require employees to fill out checkoffauthorizations.(2) In any other manner causing or attempting to cause anyemployer to discriminate against any employee in violation of Section8 (a) (3) of the Act.(3) In any other manner restraining or coercing employees inthe exercise of the rights guaranteed in Section 7 of the Act.(b)Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(1)Post at its offices inWestfield and Irvington, New Jersey,copies of the notices attached to the Intermediate Report and marked"Appendixes A and B." Copies of said notices, to be furnished bythe Regional Director for the Twenty-second Region, shall, afterbeing duly signed by the respective representatives, be posted by theRespondent Union immediately after receipt thereof, and be main-tained by it for sixty (60) consecutive days thereafter, in conspicuousplaces, including all places where notices to its members are cus-tomarily posted.Reasonable steps shall be taken by the RespondentUnion to insure that said notices are not altered, defaced, or coveredby any other material.(2)Mail to the Regional Director for the Twenty-second Regionsigned copies of the notice attached to the Intermediate Report marked"Appendix B," for posting by the Respondent Company. Copiesof said notice, to be furnished by the Regional Director for theTwenty-second Region, shall, after being duly signed by RespondentUnion's representative, be forthwith returned to said RegionalDirector for posting by the Respondent Company.(3)Notify the Regional Director for the Twenty-second Regionin writing, within ten (10) days from the date of this Order, whatsteps it has taken to comply herew-,Tith. COOPER ALLOY CORPORATION591INTERMEDIATE REPORT AND RECOMMENDED ORDERThe consolidated complaint herein alleges that the Company and the Union haveviolated Section 8 (a) (1), .(2), and (3) and Section 8 (b) (1) (A) and (2) respec-tively of the National Labor Relations Act, as amended, 61 Stat. 136, by executing,maintaining, and enforcing a collective-bargaining agreement which requires newlyhired employees to sign a checkoff card; and that the Company has further violatedSection 8 (a) (1) and (3) by discharging and failing and refusing to reinstateShallcross because of his activity within the Union and because he engaged in otherprotected concerted activities.The answers admit the collective-bargaining agree-ment, but deny that the Act has thereby been violated.The Company further admitsthe discharge and failure and refusal to reinstate Shallcross but, denying that it wasbecause of his union and other concerted activities, alleges that it was for just cause.A hearing was held before me at New York, New York, on June 3, 5, and 6, 1957.Pursuant to leave granted to all parties, a brief was thereafter filed by the Union.Upon the entire record in the case, and from my observation of the witnesses,Imake the following:FINDINGS OF FACT (WITH REASONS THEREFOR)1.THE COMPANY'S BUSINESSAND THE LABOR ORGANIZATION INVOLVEDItwas stipulated and I find that the Company, a New Jersey corporation withprincipal office and place of business in Hillside, New Jersey, and a plant in theTownship of Clark, New Jersey, is engaged in the manufacture, sale, and distributionof stainless steel rings and related products; that during the past year it purchasedgoods and materials of which more than $500,000 in value was transported to theClark plant from places outside the State of New Jersey; and that during said perioditmanufactured, sold, and distributed at said plant products valued at more than$500,000, of which products valued at more than $250,000 were shipped therefromto points outside the State; and that the Company is engaged in commerce withinthe meaning of the Act.Itwas stipulated and I find that the Union is a labor organization within themeaning ofthe Act.H. THE UNFAIR LABOR PRACTICESThe record is replete with inconsistencies and contradictions.Assistance in find-ing the facts is to be found in several admissions against apparent interest and bytestimony which was not contradicted.A. The collective-bargaining agreementThe Company and the Union entered into a collective-bargaining agreement onDecember 1, 1955 (with a retroactive provision to August 15, 1955), to expire onAugust 14, 1957.Article III of the agreement providesinter alia:2.All new employees when hired shall fill out a union membership andcheck-off authorization card on Form No. 530 as provided by the FinancialSecretary of the Local Union.The Company's copy shall be retained by it andthe Union's copy shall be given to the Local Union's Financial Secretary.3.Thirty-one (31) days from the date of hire, all such new employees shallbecome and remain members of the Union in good standing for the duration ofthis agreement.Until further notice from the International Secretary-Treasurerof the Union, initiation fees of $5.00 shall be deducted, and Union dues of$3.00 per month shall be deducted and will continue to be deducted thereafterat the same time as for all other employees. . . .We cannot find violation in the execution of the agreement since the chargesherein were filed more than 6 months thereafter.On the question of maintenanceand enforcement, Bouton, the Company's assistant industrial relations director,testified that, after interviewing new employees, he requires them to sign tax with-holding statements, hospital-surgical and life insurance applications, and union mem-bership and checkoff authorization forms.He then added that employees are atthat time told that there is a union in the shop, and that membership in the unionrequires that the authorization-checkoff card be completed; if membership is desired,the card must be signed.This latter almost parenthetical reference to a practicecontrary to the requirements of the agreement between the Company and the Unionis nowhere else supported. (Bouton's alleged statement to new employees suggeststhat membership in the Union is optional, whereas it is required even under section 3, 592DECISIONSOF NATIONALLABOR RELATIONS BOARDsupra.)Shallcross,on the other hand,testified that Bouton at the employment inter-view handed him a few cards which he was required to fill out, including theauthorization-checkoff card,and told him that everyone is a member of the Union.While the Union's answer admits only the execution of the agreement,the Companyadmits that the agreementis ineffect.The evidence falls far short of showing thatthe agreement,while maintained,was not also enforced.I find that, as called for bythe agreement,Shallcrosswas required,when he was hired,to sign the union-authorization and checkoff card, and that as McQueen, the Union's president, testi-fied, his card,like others,was promptly forwarded to the Union.The agreement hasbeen both maintained and enforced.The requirement that the membership-checkoff card be filled out by new em-ployees at the time of hiring is coercive and constitutes unlawful interference, sup-port, and discrimination.It is, asto the Company, in violation of Section 8 (a)(1), (2), and(3); and as to the Union, in violation of Section 8 (b) (1) (A)and (2). If, as argued by counsel for the Union, such violation was inadvertent,and will not be repeated in a new contract between the Company and the Union,it is still a violation.'On this point, counsel for the Company declared, "The com-pany will take no position in regard to the allegations of the complaint affectingthe union contract . . . (or) with regard to the proof adduced in that connec-tion."(The allegations of violation do not embrace the membership provisions,section 3, quotedsupra,being itself lawful.The authorizations for membershipand checkoff are separate and require separate signatures.)B. The discharge of ShallcrossShallcross was employed by the Company as a millwright or maintenance manon November 26, 1956.His immediate supervisor, Maintenance Foreman Grant,did not discuss plant rules with him, but questioned him concerning his work back-ground.Shallcross was assigned to checking and repairing machinery.Shallcross attended a union meeting about January 8, 1957.He nominated forrecording secretaryMarr, a friend on the job; the president of the local nominatedthe acting recording secretary for the post.Marr was defeated in a close vote.Quite unrestrained although he was a new employee and despite the fact that hehad never before attended a meeting of this union local, Shallcross also secondedanother's request or motion that wages be paid on Thursday instead of on Friday.(The record does not favor us with the Union's reaction to this proposal.)Shortly thereafter, during lunch period in the locker room at the plant, Shallcrosspointed out to Marr, who was an electrician, that under their job classifications theywere not required to perform certain work. Shallcross was here referring to anassignment to clean some turret lathes, which he had performed under protest, point-ing out that it classified as laborers'work; Granthad insisted that Shallcross do itat the time, and assured him that another man would be on hand to do it there-after.McQueen, the union president, heard Shallcross' remark to Marr and de-clared that he would not care what he did so long as he got his 8 hours'pay.Inresponse to this, Shallcross asked what, then, was the use of having a union.Shall-cross later announced that he would at a union meeting call on the officers to resignif they did not get more strict or tough with the Company. If, as Marr testified,there was criticism of union officers all over the plant,there is no evidence that anyemployee's activity in this connection approached Shallcross', which was clearlydelineated at the hearing.Grant testified that rumor had spread, and that he hadheard it from various sources, that Shallcross was trying to install a new set ofofficers in the Union, and that his superiors in the Company received this informa-tion.Regardless of the validity of such a rumor, the Company's, as the Union's,impressionof Shallcross' attitude toward the Union's officials is clear.One mayinfer that Shallcross no more endeared himself to the Union, despite his rights inthis connection,when he several times asked Choffa, the union steward, for acopy of his own job classification, which was given to him.A few days before his discharge on January 21, while Shallcross and others weregetting dressed in the locker room at the end of the day, McQueen and Choffacame in and asked where the so-called petition was,apparently under the impressionthat Shallcross was connected with a petition for disavowal or ouster of the Union.Shallcross replied that he did not know what they were talking about, and Choffathen declared that, if Shallcross wanted to start ousting, he should do it at once andsee who got hurt. (The record does not include such a petition or proof that it was1 L Ronney & Sons FurnitureManufacturingCo, 93 NLRB 1049,1 053 ;Jandel Furs,100 NLRB 1390, 1392 COOPER ALLOY CORPORATION593in fact circulated.)Again, whether or not Shalicross sponsored or supported sucha petition, the Union's impression is clear.Shalicross described an incident when McQueen, Choffa, and Costa, the Union'sformer president, werein anautomobile in front of the plant.To the extent, ifany, that it is material to the issues the implication of threatened violence is with-out proof.But Shallcross did tell Grant of his fear of union violence.A short time before this, about a week before his discharge, Shallcross had tolda member of the job evaluation committee that men were working beyond theirclassificationwhile others were not up to theirs, and that wages should be in ac-cordance with the work actually done.These several instancesmight explainunion animus or antipathy toward Shallcross.But it has been neither alleged norshown that the Union caused the Company to take action against him, and theCompany's defense is to the contrary.No more is it claimed that Shallcross' re-marks concerning variance between employees' classifications and their actual workwere unprotected or disruptive.More direct for its bearing on the reason for Shalicross' discharge is the testimonyconcerning a conversation between Shallcross and Grant in a tavern during thelatter part of December.Shallcross suggested the desirability of an independentunion, and Grant replied that the Company would like it but could not do it.WhenShallcross persisted that it could be done if handled right, Grant said that the Steel-workers Union is too powerful and that things would happen if someone tried todisrupt this local.Shallcross, whose ability on the job is not questioned, testified that Grant nevercriticized him but did once relay a criticism: Shortly before or after the end ofthe year, Grant told him that Grossenbacher, the shop superintendent, had said thathe had seen Shallcross standing by a machine and told Grant to tell him to stoploitering on the job.Shallcross explained to Grant that he had been thinking aboutthe job and was waiting for tools, and Grant allegedly replied that he understoodbut Grossenbacher did not. I accept the uncontradicted testimony concerning thisincident and that this criticism was thus relayed although Shallcross later statedthatGrant did not speak to him concerning complaints concerning his activities.The point was not explored to determine whether Shallcross had in mind the dis-tinction that Grossenbacher's alleged criticism here was that Shallcross was notworking, not that he was talking to and interfering with other employees.Concerning talking on the job, Shallcross testified that he never spoke to otheremployees during working hours concerningunionmatters or work assignments; hedid speak to them concerning machine operation, this in connection with his ma-chinemaintenancework.On one occasion, when a forklift brushed his leg, heasked the operator whether he was qualified to operate the lift; when the man repliedthat he did not know, Shallcross suggested that he check: if he was, he could prob-ably get more money.Grant testified that he spoke to Shallcross several times about talking to otherson the job, but that Shallcross' talking increased.Without proof that Grant reportedthis or any incidents to his superiors, there is no support here for the action takenagainstShallcross for, as we shall see, Grant was neither consulted nor advisedabout the discharge except for the last-minute direction that he tell Shallcross.Butfurther, I do not consider this testimony to be reliable or as supporting that which weshall soon note concerning observance of Shallcross by others.For it is clear that,despite his testimony that there were various instances of talking and progressivedeterioration, and his dissatisfaction with Shallcross' conduct, Grant did not ask foran extensionof Shallcross' probation although he testified that he would normallyask for an extension if he were dissatisfied with an employee. (All parties appearedagreed that, as a new employee, Shallcross could have been discharged within thefirst30 days of his employment without recourse by the Union, and that suchprobationary period could be extended by the Company.)After testifying thatGrossenbacher "very often" extended employees' probation without Grant's knowingabout it, the latter could add only, "Well, I think it has been done before," andthat Grossenbacher had never before extended the probationary period of an employeein Grant's department, as he did with Shallcross.Grossenbacher testified that early in December he told Grant that Shallcross wasin places inthe plant where he should not be and was talking to employees, thatabout December 18 or 19 McCarroll, the plant manager, made a similar report tohim and he again spoke to Grant; that he then decided to extend Shallcross' pro-bation; and that he thereafter watched Shallcross more closely.Although good mill-483142-59-vol. 120-39 594DECISIONS OF NATIONAL LABOR RELATIONS BOARDwrights are scarce and hard to find, Grossenbacher did not notify either Grant orShallcross of the extension so that the latter might correct his alleged fault.From Grant's testimony, it does not appear that Grossenbacher spoke to himmore than once about Shallcross' talking, this was after McCarroll had allegedlyspoken to Grossenbacher about it; and Grant had allegedly seen Shallcross engagedin such talking before Grossenbacher spoke to him about it.The time sequence hereis hopelessly confused.We can but further wonder why, if Grossenbacher spoke toGrant about Shallcross early in December and Grant had himself earlier seen Shall-cross talking, Grant waited until the end of the month or the early part of Januaryto speak to Shallcross, as the latter testified, or, as counsel for the Company argued,until the end of DecemberGrossenbacher's explanation of his failure to adviseGrant of the extension of Shallcross' probation, and his testimony that he may havetold Grant were casual to say the least.McCarroll testified that he observed Shallcross not working and engaged in con-versation a couple of dozen times.McCarroll declared that he did not know whatthe conversations were about, but he had a pretty good idea of what was going onand knew that Shallcross was not where he should have beenHe doubted that theconversations were about the machines near which Shallcross was standing.He thentestified that he asked Grossenbacher and Grant to find out what Shallcross wasdoing, and they reported several days later.He did not say what they reported, nordid they testify of this.McCarroll did not know the names of those with whomShallcross talked.He only hoped that they were reprimanded.He could not give thedate of Shallcross' conversations.One can only surmise that they occurred priorto the extension of Shallcross' probation for, when McCarroll spoke to Grossen-bacher about them, the latter said that he would correct or curb the situation; he didnot apparently tell McCarroll that he had already extended Shallcross' probationaryperiod.Neither did Grossenbacher before that time complain to McCarroll aboutShallcross.Although within 10 days prior to Shallcross' discharge, he and Marr wenttoMcCarroll's office with an idea which they had to impiove the Company's oper-ations,McCarroll, despite his appreciation of their interest, neither warned Shall-cross nor mentioned his allegedly so frequent talking and loiteringMcCarroll described an unieal procedure in which maintenance men, receivingassignments from their foreman, are not supposed to and do not talk to the operatorof the machine which is to be or has been repaired. (There is no evidence of anyrule against talking generally.)The picture which he painted is so extreme as to beunbelievable.Grossenbacher gave somewhat similar testimony, but said that he hadnever objected to a millwright talking to an operator while repairing a machine, point-ing out that the operator is seldom present.He testified further that the nature ofShallcross' job called for his presence in various places in areas where he was sup-posed to work.While he also declared that Shallcross did not have the right to walkfrom machine to machine to see if repairs were needed, he admitted that he never hadseen Shallcross do that, talking to operators.Blum, who as industrial relations director passed on Shallcross' discharge, wasconsulted by McCarroll and Grossenbacher on Friday, January 18, checked Shall-cross' file (and, asinfra,he had his references checked) and found that his pro-bation had been extended, and told them that he could be discharged. It appearedfrom Blum's early testimony that, when he was thus consulted, he evidently had for-gotten that the probation extension had been sent to him; and Grossenbacher did notmention that he had himself issued such extension, allegedly asking Blum to check onitsince that was at least one of the reasons for consulting Blum on the dischargeBlum later testified that he had not recalled the extension, but that Grossenbachermentioned it.(Grossenbacher testified to the latter effect.)This presents anotherunanswered question: Why, then, did Blum check Shallcross' folder "to see whetherhe had been extended for the extra 30 days"?Apparently corroborating the defense that Shallcross was discharged because ofhis talking in the plant, McQueen, the union president, testified that, at a grievancemeeting involving two other employees a short time before January 21, Blum declaredthat Shallcross was going around talking too much and holding up production. ButMcQueen was hardly reliable, and the reason was apparent as he first denied andthen, his recollection refreshed, recalled that Blum had said that Shallcross' conver-sations upset the men because of his efforts to unseat the union officersHe alsorecalled that Blum reported that Shallcross had said that the Union was too soft onthe CompanyBlum also told the union representatives that Shallcross had troublewith the union at his prior place of employment, and the Company did not want anyupset with the Union here.These references by the Company's industrial relationsdirector to Shallcross' union activities, even if declared not to be the reason for the COOPER ALLOY CORPORATION595discharge, indicate that those activities were in the forefront of the Company'sattentionAccording to Shallcross, Grant sent for him a few minutes before the end of thework day on January 21, and told him that he was sorry but he had to discharge him.He explained that Bouton, the assistant industrial relations director, had gotten intouch with Shallcross' former employer and learned that he had had union troublethere, and the Company did not want any here. Grant testified similarly that Blumhad said that Shallcross was being discharged because he had previously engaged inunion activities and the Company did not want any reoccurrence.Recalled near theclose of the hearing, Grant testified that he had not discussed with Shallcross onJanuary 21 the latter's union activities at the Company or at his prior place of employ-ment.Grant then added that, contrary to a statement which he had previously issued,he had also been told that McCarroll had been watching Shallcross continually in ahuddle and off the job, and that this had to stopHaving been given this "unofficial" reason, Shallcross asked what the reason wasfor the discharge.Grant did not reply to this, but he did advise (this is not denied)that, if Shallcross ever needed a recommendation, he should come to him, not toBlum; and he further allegedly declared, "If I were you, I'd fight it."The unem-ployment compensation slip given Shallcross did not set forth the reason for thedischarge; he was told that the reason would be inserted when the UnemploymentDivision returned it to the Company.The next day, McQueen told Shallcross thattheUnion could not do anything about his discharge since the Company had ex-tended his probationary period. (McQueen testified to his belief that it is up to thedepartment foreman to notify the employee.Explaining or failing to explain theUnion's failure to notify Shallcross of the extension, McQueen testified that theUnion, "on occasions, but not all the time" informs the employee involved.)In thisconnection, Shallcross testified that Grant told him about the first of the year that hecould work overtime since his probationary period had expired without extension.Grant himself testified that he first learned on January 21, when he was told todischarge Shallcross, that the probation had been extended.From this there arosethe question what the company practice is with respect to overtime.While thepractice may have been to allow overtime according to seniority and regardless ofcompletion of probation, it does not appear that Grant recognized it despite histestimony.I am unable otherwise to understand his admittedly combining referenceto Shallcross' completion of his probationary period with a promise to try to get himsome overtime.But aside from the reflection on Grant's credibility, this appears toshow that Grant did not know of an extension of Shallcross' probation; and he ad-mitted that.The practice or rule concerning overtime work and probationers doesnot in fact concern us.The question developed over the claim that Shallcross' pro-bation had been extended on December 21.Having testified that he inquired on January 21 about Shallcross' probation, Grantlater thought that he recalled that this had been discussed on January 18.At thattime,Grant testified,McCarroll went to the files and showed him the extension,declaring that he wanted Shallcross discharged because of his walking around theshop and bothering others. (He had previously testified that he discharged Shallcrossat Grossenbacher's direction.)During the course of subsequent recollection, Granttestified that he had not been present at the meetings on January 18. I do not creditGrant's testimony concerning these additional reasons which he thus uncertainlyrecalled and which he did not mention to Shallcross on January 21.In passing on Grant's credibility, we must note that the accuracy of a documentwhich contained statements allegedly made by him to a Board representative was notin issue.The document allegedly refreshed Grant's recollection; later he testifiedthat it had not in fact earlier refreshed his recollection, but that it contained erroneousstatements and had led him to testify incorrectly; and he now repudiated some ofhis earlier testimony.The General Counsel on the one hand had an opportunityto and did question him, and used the document to refresh his recollection whenGrant appeared to give answers contrary to statements in the document.On theother hand, the Company's counsel had full opportunity to and did question Grantconcerning the issues involved. It is therefore unnecessary to consider the documentfurther as either containing admissions by Grant against the Company's interest oras reciting facts which he could otherwise orally declare.In connection with the matter of union trouble at his former place of employ-ment, Shallcross testified that at his employment interview (he placed it on November20; the application is dated November 16) he told Bouton that he had quit his priorjob,where the men were represented by another Steelworkers local, because ofunion disturbances, the Union there having gotten "out of hand" and prevented himfrom doing his work, and that Bouton replied that the Company here has union 596DECISIONS OF NATIONAL LABOR RELATIONS BOARDtrouble also.Bouton's recollection of this conversation was vague.On his em-ployment application,Shallcross stated as his reason for leaving his prior place ofemployment:"Plant Relocated Caused Union Difficulties Therefore I Resigned "Questioned concerning this, he testified that the union disturbances,which werecaused by the relocation,had prompted him to resign,not the relocation itself.Bouton's testimony was that in January he checked some of Shallcross'references andwas informed by the last employer that Shallcross had resigned because of difficultyhe had had with and within the union there, and that such difficulty was no concernto that company.The circumstances surrounding Shallcross'resignation elsewhere are not includedin the specific reasons listed by the Company in its answer;nor are they embracedin the catch-all reference to "other acts and conduct which in the Company's opinionwas detrimental to the proper and efficient operation of its business."Shallcross'earlier acts might be deemed undesirable aside from any question of law in thatconnection;but such earlier acts could not be detrimental to current efficient opera-tion.In any event,the evidence concerning Shallcross' previous employment andhis earlier union activities are not relied upon by the Company to support the dis-charge, and it has a limited bearing here.Considering this in connection with anevaluation of Shallcross'credibility,he was not broken down despite lengthy andextensive cross-examination.The cross-examination on collateral matters, includinghis employment application and its references to prior employment,failing to impairhis testimony,served to bolster his reliability.Ihave not overlooked variance orpossible variance in his testimony.For example,although he declared that he neverspoke to employees in the plant about getting rid of officers of the Union, he did tella committeeman in the locker room that he would like to see Marr run for office;and he testified that he may have mentioned others for other offices. If there be avariance between his testimony that he had earlier stated that he would like to seeMarr and one or more others run for union office,and his testimony that just beforethe union meeting he suggested to Marr that he should be the recording secretary, Ifind that he was nevertheless a credible and reliable witness.One aspect of the reference to Shallcross'previous employment appears to shedlight on the Company's attitude or motive here. Bouton testified that he would notand did not check Shallcross' employment history until sometime during the firsthalf of January, when he did at Blum's direction.Blum's explanation for this be-lated check is that he ordered it after he was consulted concerning the proposed dis-charge.(This parallels his alleged check for the probation extension,supra.)Thefacts which had allegedly led to the extension of probation did not prompt a checkof Shallcross'references in December.With the decision to discharge,subject onlyto Blum's administrative approval, no reason appears for the check in January despiteBlum's statement that in some cases he checks references before discharging an em-ployee.Here it is claimed that Shallcross'conduct called for his discharge; thereference check did not contribute to it. If a check might in some cases clinch adischarge,itdid not here, as Blum testified,for he did not receive any bad report.The alleged belated check would thus have been without reason,and also withouteffect.Made earlier,itmay have been prompted by a desire to find a lawful reasonfor discharging Shallcross;when the check proved fruitless,another reason was cited.We have seen from Bouton's testimony that the reference check was made duringthe first half of the month, not on January 21, when it was allegedly decided to dis-charge Shallcross for talking and loitering on the job.We have seen also that, beforethat date, Blum mentioned Shallcross'activitiesat the other job to the unionrepresentatives.The reasons cited in the Company's answer to support Shallcross'discharge maybe summarized as insubordination and talking,the latter excessive,away from hiswork,and interfering with the work of other employees.Bearing in mind the testi-mony concerning the cleaning of the turret lathes, there is no evidence of insubordi-nation.As for Shallcross'talking, I find from all of the testimony that he did talkduring working hours and was spoken to about it.Depending on one's point ofview,Shallcross'activities and remarks during and outside of working hours concern-ing the Union,classifications,and work being done,on matters which were not di-rectly his concern,and on some which did directly concern him as, for example, hisown work assignments,might lead one to attribute to him a decent concern for thewelfare of others; or on the other hand,to charge him with being a busybody or afirebrand.Our function is neither to praise nor to censure as we determine the issuesbefore us.Talking by Shallcross during working hours might have warranted his discharge.But we have seen that his concerted activities at a prior place of employment werepointed out to Grant when the latter was told to discharge him, as they had beenpointed out to union representatives;and that his efforts to unseat union officers and COOPER ALLOY CORPORATION597to stiffen the Union's attitude toward the Company had also been pointed out to thoseofficers.It is also significant that when Grant referred to Shallcross' technical competenceto do the work assigned to him, he added that Shallcross may have taken more timethan he should have; but this, according to Grant, was because he was not familiarwith the Company's machines and was still learning; not because he was talking andnot performing his work. (Grant, in his last version, did say that Shallcross was dis-charged for talking and not being on the job.)This explanation by Grant, Shall-cross' immediate supervisor who assigned his work, scarcely supports Grossenbacher'sstatement that Shallcross was discharged because he talked too much and took toomuch time to get to and do his jobs.Grossenbacher admitted that Grant told himthat Shallcross was a good technical man and that Grant had never complained thatShallcross had failed to carry out an assignment.Like Bouton, Grossenbacher testi-fied that competent millwrights were hard to find.There is no evidence of. even onespecific instance or occasion when Shallcross was in fact talking and away from hiswork; this in contrast to the several occasions specifically described when he talkedin the locker room on nonworking time. Aside from the implausible elements in thetestimony concerning Shallcross' alleged talking, the absolvement of others withwhom he talked, the failure to take action against him during his regular probationaryperiod, the extension of his probation, and the failure to give him early or seriouswarning (I do not credit Grant's testimony concerning repeated notice) despite theneed for such men, the versions submitted by company witnesses are mutually con-tradictory, and I do not credit them.Beyond the matter of credibility, it is settled that, even if nondiscriminatory reasonsexisted and were sufficient to warrent discharge, the discharge was violative if it wasbased on discriminatory reasons.Various uncontradicted statements by companyrepresentatives, which we have noted, and the circumstance of the alleged earlier ex-tension of Shallcross' probationary period without Grant's knowledge for so long atime indicate that Shallcross' union activities weighed more heavily in the decisionto discharge him than did dissatisfaction with his conduct as described.2 Shallcrosswas not discharged for a lawful reason even if the facts would have supported sucha reason.The extent to which theWhitinand other cases are in point depends on the simi-larity of the facts; the principles are clear.The motivation found in theDeep FreezeAppliancecase 3 cited by counsel for the Company, was quite different from thatfound here.The factual conflict in the testimony in the instant case centers on twopoints: The time when Shallcross' probation was extended (as reflecting on the reasonfor it), and the reason for his discharge, the latter being the salient issue.AsI evaluate the testimony, I conclude that, as Grant told Shallcross, the Company re-garded the Union as too powerful and did not want any trouble; that Shallcross' criti-cism of the Union here, as his activities at his prior place of employment, whichGrant and Blum indicated concerned the Company, promised such trouble, and hisvarious remarks to other employees that their work should be according to their clas-sification and their wage rate according to their work, promised trouble moredirectly; and that for all of these reasons the Company decided to discharge Shall-cross.Company counsel's argument to the contrary notwithstanding as he stroveearnestly to justify the discharge, the existence of disputes, grievances, and arbitrationproceedings between the Company and the Union does not bar a conclusion that theCompany desired to discharge Shallcross because of his concerted activities.Otherdisputes might at least as readily lead to a desire to avoid a dispute under the circum-stances which here developed as it might indicate a willingness to fight the Union.With respect to the probationary period, it is true that had there been a valid ex-tension, it would be unnecessary to give Shallcross a reason for his discharge.Buta reason was given, and that was stated to be his concerted activity elsewhere.Fur-ther, whether or not a reason was given or had to be given to Shallcross, the Com-pany could not lawfully discharge him because of his concerted activities here orelsewhere.Certainly there is no proof that such concerted activities were illegalor outside the protection of the Act, nor are they claimed to have been so.As forthe effect of the extension of the probationary period, even if not discriminatory, theevidence indicates that the discharge was discriminatory; and the probation extension,affecting the mechanics or method of discharge, did not remove the element of dis-crimination when Shallcross was discharged.On the other hand the extension of amaintenance man's probation by Grossenbacher was unique, as we have seen, and8N. L. R. B. v. Whitin MachineWorks,204 F. 2d 883,885 (C. A.1).Cf.United StatesRubber Company,115 NLRB 1707, 1711, 1720.8 Deepfreeze Appliance Division,MotorsProducts Corp.v.N. L. R.B.,211 F. 2d 458(C. A. 7). 598DECISIONSOF NATIONALLABOR RELATIONS BOARDthe departure from the Company's practice itself suggests discrimination althoughdiscrimination was not alleged in that connection and is not being found.The fur-ther fact that Grant was not even told about the extension may lead to doubt that itwas timely and proper, and to the suspicion that it was collusive.The Company'stestimony concerning the extension, offered to support its alleged nondiscriminatoryreasons for the discharge, is not credited.This rejection supports the finding of dis-crimination.Here it may be noted that Grossenbacher, who effected the extension,testified only that Shallcross' alleged talking continued.Despite his own observa-tion of Shallcross since at least the early part of December and the alleged complaintsby McCarroll, he did not before the original probationary period expired dischargeShallcross for talking; he did during the extension.Probationary employees, we aretold,were discharged without warning; yet Shallcross' probation was allegedly ex-tended, and he was only later discharged.Further, like McCarroll, Grossenbachercould not say which employees Shallcross had talked to, nor could he recall that anyof them had been reprimanded.Even if timely and made in a manner and undercircumstances which would warrent its acceptance as at least in accordance withcompany practice, the extension of probation would not overcome the weight of theother evidence of Shallcross' activities and the Company's reaction to them, on whichthe finding of discrimination is based.III.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents set forth in section II, above, occurring in con-nection with the operations described in section 1, above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce among the several States, andtend to lead to labor disputes burdening and obstructing commerce and the freeflow of commerce.IV.THE REMEDYHaving found that the Respondents have engaged in and are engaging in certainunfair labor practices affecting commerce, I shall recommend that they cease anddesist therefrom and take certain affirmative action to effectuate the policies ofthe Act.It has been found that the Respondents respectively violated Section 8 (a) (1),(2), and (3) and Section 8 (b) (1) (A) and (2) of the Act by maintaining andenforcing an illegal checkoff provision in their collective-bargaining agreement.I shall therefore recommend that they cease and desist therefrom 4It has been further found that the Company, by discharging Shallcross, discrim-inated against him in regard to his hire and tenure of employment in violation ofSection 8 (a) (3) and (1) of the Act 1 shall therefore further recommend thatthe Company offer to Shallcross immediate reinstatement, and make him wholefor loss of pay, computation to be made in the customary manner 5Although, as found, the agreement between the Company and the Union con-tains an unlawful provision, it is not questioned that a majority of the employeeshad designated the Union, and that the agreement contains a separate and lawfulunion-security clause which required Shallcross to become a member and pay dues31 days from the date of his employment. Aside from the prior illegal clause whichrequires new employees to execute a membership and checkoff authorization card,the agreement quoted,supra,suggests that payments must in fact be made to theUnion after 30 days. (As for Shallcross' discharge, we have seen that it is not evenclaimed that the Union caused the Company to take that action.6 I shall not rec-ommend that dues checked off be returned to the employees.?The violations of the Act found herein are persuasively related to other unfairlabor practices proscribed by the Act, and the danger of their commission in thefuture is to be anticipated from the conduct of the Respondents in the past.Thepreventive purposes of the Act will be thwarted unless the order is coextensivewith the threat.In order, therefore, to make more effective the interdependentguarantees of Section 7, to prevent a recurrence of unfair labor practices, and4 There is neither allegation not evidence attacking the majority status of the Union.It will therefore not be ieconi,mended that the agreement be set aside in its entirety5TheChase National Bank of the City of Alen,York,San Joan. Puerto Rico, Branch,65 NLRB 827;CiossettLumber Company,8 NLRB 440;Republic Steel Corporation v.N. L If. B,311 U S7 , FTI'.Woolworth Company,90 NLRB 28961n-mentioning this, I note only what might be ai gued under different circumstances.I do not suggest that I would consider such an argument valid. The distinction between.the.two concepts should be apparent.Cf.J. I Case Company,118 NLRB 520, foot-note 10.ICf.Bowman Transportation, Inc.,112 NLRB387, 388,398-399. COOPER ALLOY CORPORATION599thereby minimize industrial strife which burdens and obstructs commerce, and thuseffectuate the policies of the Act, I shall further recommend that the Respondentsbe ordered to cease and desist from infringing in any other manner upon the rightsguaranteed in Section 7 of the Act.Upon the basis of the above findings of fact, and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.Local 5250, United Steelworkers of America, AFL-CIO, is a labor organizationwithin the meaning of Section 2 (5) of the Act.2.By discriminating in regard to the hire and tenure of employment and termsand conditions of employment of its employees, thereby encouraging membershipin labor organizations, Cooper Alloy Corporation (Aircraft Division) has engagedin and is engaging in unfair labor practices within the meaning of Section 8 (a) (3)of the Act3.By contributing support to the Union, the Company has engaged in and isengaging in unfair labor practices within the meaning of Section 8 (a) (2) ofthe Act.4.By interfering with, restraining, and coercing employees in the exercise ofthe rights guaranteed in Section 7 of the Act, the Company has engaged in and isengaging in unfair labor practices within the meaning of Section 8 (a) (1) ofthe Act.5.By causing the Company to discriminate in regard to hire and tenure ofemployment and terms and conditions of employment in violation of Section 8(a) (3) of the Act, the Union has engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8 (b) (2) of the Act.6.By restraining and coercing employees in the exercise of rights guaranteedin Section 7 of the Act, the Union has engaged in and is engaging in unfair laborpractices within the meaning of Section 8 (b) (1) (A) of the Act.7The aforesaid unfair labor practices are unfair labor practices affecting com-merce, within the meaning of Section 2 (6) and (7) of the Act.[Recommendations omitted from publication 1APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the Labor ManagementRelations Act, we hereby notify our employees that:WE WILL NOT encourage membership in Local 5250, United Steelworkers ofAmerica, AFL-CIO, or any other labor organization by discharging any ofour employees, by maintaining or enforcing the clauses of any agreement withthe said or any other labor organization which require our employees to fillout checkoff authorizations, or by discriminating in any other manner in regardto their hire or tenure of employment, except as authorized in Section 8 (a)(3) of the ActWE WILL NOT in any other manner interfere with, restrain, or coerce ouremployees in the exercise of the right to self-organization, to form labor organi-zations, to join or assist Local 5250, United Steelworkers of America, AFL-CIO,or any other labor organization, to bargain collectively through representativesof their own choosing, and to engage in other concerted activities for thepurpose of collective bargaining or other mutual aid or protection, or to refrainfrom any or all of such activities, except to the extent that such right may beaffected by an agreement requiring membership in a labor organization as acondition of employment, as authorized in Section 8 (a) (3) of the Act.WE WILL offer to John F. Shallcross immediate and full reinstatement to hisformer or substantially equivalent position, without prejudice to his seniority orother rights and privileges, and make him whole for any loss of pay sufferedas a result of the discrimination against him.COOPER ALLOY CORPORATION (AIRCRAFT DIVISION),Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This noticemust remainposted for 60 days from the date hereof, andmust not bealtered, defaced, or covered by any other material. 600DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIX BNOTICE TO MEMBERS AND ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the Labor ManagementRelations Act, we hereby notify our employees that:WE WILL NOT maintain or enforce the clauses of any agreement with CooperAlloy Corporation (Aircraft Division), or any other employer, which requireemployees to fill out checkoff authorizations.WE WILL NOT in any other manner cause or attempt to cause Cooper AlloyCorporation (Aircraft Division), or any other employer, to discriminate againstan employee in violation of Section 8 (a) (3) of the Act.WE WILL NOT in any other manner restrain or coerce employees in the-exercise of the right to self-organization, to form labor organizations, to join,or assist any labor organization, to bargain collectively through representativesof their own choosing, and to engage in concerted activities for the purposeof collective bargaining or other mutual aid or protection, or to refrain fromany or all of such activities, except to the extent that such right may be affectedby an agreement requiring membership in a labor organization, as a condition.of employment, as authorized in Section 8 (a) (3) of the Act.LOCAL5250,UNITED STEELWORKERS OF AMERICA, AFL-CIO,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not be-altered, defaced, or covered by any other material.Springfield Building and Construction Trades Council; Car-penters' District Council of Springfield, Massachusetts, andWalter J. LaFrancis, and Local Union No. 1 of the Brick-layers, Masons and Plasterers International Union of America,.AFL-CIO, and James M. LeonardandLeo Spear Construe--tion Co., Inc.Springfield Building and Construction Trades Council; Carpen-ters' District Council of Springfield, Massachusetts, and Wal-ter J. LaFrancisandJames F. Rogers, d/b/a RogersHeating-and EngineeringCompany.Cases Nos. I-CC-180 and 1-CC-184..A pril 25,1958DECISION AND ORDEROn December 9, 1957, Trial Examiner Sidney Lindner issued his-Intermediate Report in the above-entitled proceeding, finding thatthe Respondents had engaged in and were engaging in certain unfair,labor practices,and recommendingthat theybe required to cease anddesist therefrom and to take certain affirmative action, as set fortkin the Intermediate Report,a copy of which is attached hereto..Thereafter, the Respondents filed exceptions to the IntermediateReport and supporting briefs; the General Counsel also filed a briefwith the Board.120 NLRB No. 87.